Citation Nr: 0927438	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right Achilles 
tendon rupture and a right ankle condition.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1989 until July 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

On his July 2006 Substantive Appeal (Form VA-9) the Veteran 
requested a travel board hearing before a Member of the Board 
in connection with his claim.  In October 2008, the Veteran 
was notified that his hearing was scheduled for November 20, 
2008.  The record reflects the October 2008 letter was 
returned as undeliverable.  An April 2009 letter reflected 
the hearing was rescheduled for May 12, 2009.  A handwritten 
notation indicated the hearing was rescheduled.  A June 2009 
letter advised the Veteran his hearing had been rescheduled 
for July 8, 2009.  The record reflects that in July 2009, the 
Veteran cancelled his hearing.  There are no other hearing 
requests of record, so the Board deems his request for a 
hearing withdrawn. See 38 C.F.R. § 20.704(e) (2008).


FINDING OF FACT

On July 8, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the claim concerning 
entitlement to service connection for hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
claim concerning entitlement to service connection for 
hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or on the record at a hearing at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204 (2008).  Withdrawal may be made by the appellant or by 
his authorized representative. 38 C.F.R. § 20.204 (2008).

The Veteran clearly indicated on a July 2009 statement that 
he wished to withdraw his appeal concerning entitlement to 
service connection for hearing loss.  The Veteran has met the 
criteria of 38 C.F.R. § 20.204 and withdrawn the appeal and 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and this claim is 
dismissed.


ORDER

The appeal concerning entitlement to service connection for 
hearing loss is dismissed.


REMAND

The Veteran's service representative is Disabled American 
Veterans (DAV), as verified in his July 2008 signed power of 
attorney.  Significantly, the Veteran retained representation 
after the claim was certified to the Board by the RO in 
January 2008.  

When a Veteran appeals to the Board, he "will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person." 38 C.F.R. § 20.600.  In the July 2009 Appellant's 
Brief, the national representative for DAV indicated that the 
claim was forwarded to the Board without a completed 
Statement of Accredited Representation in Appealed Case (VA 
Form 1-646) and requested that this case be remanded to the 
RO to afford the local representative such opportunity.  In 
the interest of due process and fairness, this must be done 
prior to appellate consideration of his claim.  On remand, 
the Veteran's representative should be given an opportunity 
to submit further argument in support of the Veteran's 
claims. 38 C.F.R. § 20.600 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer this case with the 
claims folder to the Veteran's local DAV 
representative at the RO for the purpose 
of execution of VA Form 646, Statement of 
Accredited Representative in Appealed 
Case.

2.  The RO should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, the RO 
shall issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


